Citation Nr: 0126678	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  97-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from November 
1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for high blood pressure, hypertension.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran claims that he incurred hypertension as a result 
of combat service in Vietnam.  Review of the evidence of 
record reveals that the veteran's active duty service medical 
records have been obtained.  Subsequent to this the earliest 
medical evidence is dated in 1989, over two decades after the 
veteran separated from service.  The veteran is notified that 
he needs to submit medical evidence showing diagnoses of 
hypertension in the period of time from his separation from 
service in 1968 to present.  Specifically, any diagnosis of 
hypertension within the first year from his separation from 
service is critical to his claim.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R § 
3.159(b)).  

Review of the claims file reveals that the veteran had 
National Guard and/or Reserve service subsequent to his 
period of active service from 1966 to 1968.  Complete copies 
of the veteran's service medical records for his National 
Guard service have not been obtained.  This must be done.  
VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  

Finally, the Board notes that the veteran's claim is that his 
current hypertension was the result of his active service in 
Vietnam.  He claims that the stress of combat service caused 
his hypertension.  The veteran's service medical records for 
his period of active service from 1966 to 1968 have been 
obtained.  These records appear to be complete and there is 
no evidence of any diagnosis of hypertension in these 
records.  In a letter dated June 4, 1998, the veteran's 
representative stated "we represent the above referenced 
claimant  . . .  we are submitting information or paperwork 
in order to develop the claim.  The following is provided for 
processing:  1.  Consultation sheet.  Our comments are as 
follows:  The attached information is being submitted for a 
service connected claim for High Blood pressure.  Please be 
advised that this veteran is under care of a physician for 
this disability."  Attached to the representative's letter 
were photocopies of two service medical records:  a health 
record dated November 11, 1968 and hematology test record 
also dated November 11, 1968.  Both of these records indicate 
that the veteran had a blood pressure of 188/112.  However, 
on close inspection the blood pressure readings indicated 
appear to be darker, and in different handwriting, than the 
other entries on these forms.  Moreover, the original health 
record sheet is of record and there are no blood pressure 
readings contained on the original.  The Board can only 
conclude that the veteran and/or another party altered the 
copies of the service medical records and fraudulently 
submitted these altered records in an attempt to obtain 
benefits.  The veteran and the representative are invited to 
explain why the photocopies of the records submitted differ 
from the originals, which are of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied. 

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
hypertension since his separation from 
service in 1968.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  The veteran is 
specifically notified that medical 
records showing treatment for 
hypertension within a year of his 
separation from active service would be 
the best evidence to support his claim.  
All information obtained should be made 
part of the file.  The RO should also 
obtain all the records of any treatment 
for hypertension at VA facilities, which 
are not already on file.  

3.  The veteran should provide the RO with 
the complete dates of his National Guard 
and/or Reserve service.  Subsequently, the 
RO should obtain a complete copy of the 
veteran's should National Guard / Reserve 
service medical records from the service 
department, state National Guard, National 
Personnel Records Center (NPRC), or other 
appropriate records depository.

4.  The veteran and his representative are 
requested to consider the photocopies of 
service medical records submitted to the 
RO in June 1994 that appear to have been 
altered with information that does not 
appear on the original records.  They are 
invited to provide an explanation and 
reminded that fraudulent submission of 
altered records is subject to Federal law 
enforcement.

5. Thereafter, the RO should readjudicate 
this claim.  In this respect, the RO 
should consider the applicability of 
38 U.S.C.A. § 1154 (b) to the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


